Citation Nr: 1645374	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  13-24 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Veresink, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1966 to September 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the issue, as well as the issues of entitlement to service connection for hypertension and jungle rot, in a May 2015 decision.  Entitlement    to service connection for hypertension and dermatitis, eczema, and tinea corporis (claimed as jungle rot) were granted in a December 2015 rating decision and are therefore no longer on appeal before the Board.  The issue of entitlement to service connection for an acquired psychiatric disability is returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran did not have active service in the Republic of Vietnam. 

2.  The probative evidence does not show a corroborated stressful incident during service.  

3.  The Veteran has not been diagnosed with PTSD. 

4.  The Veteran's acquired psychiatric disabilities did not manifest during service and are not causally related to service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letters in January 2010, July 2010, and August 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, and post-service treatment records.  The Board notes that a VA examination has not been provided on the psychiatric claim.  However, there is no competent and credible evidence of psychiatric symptoms in service or for many years thereafter, and no credible evidence of an in-service event to support the claim.  Moreover, the medical evidence suggests post-service causes for his acquired psychiatric disabilities.  Accordingly, a VA examination is not necessary to decide the claim.  See Waters    v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case"); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described). 

The Board further notes that actions requested in the prior remand have been undertaken.  In this regard, the Veteran was asked to provide additional information regarding his stressors, but did not respond.  Additionally, the Veteran's Social Security Administration records were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection - Acquired Psychiatric Disability

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a  period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from 
date of termination of such service, such disease shall be presumed to have       been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.       See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake       v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that his current psychiatric disability is related to  his active service.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with adjustment disorder and associated insomnia, obsessive compulsive disorder, anxiety disorder, dysthymia, depression, dependent personality, and borderline personality disorder.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether his psychiatric condition is related to service.
  
The Veteran's service treatment records do not show any diagnosis, treatment, or complaints of a psychiatric disability.  Post service treatment records do not show diagnosis, treatment, or symptoms of an acquired psychiatric disability within one year after separation from service.  Moreover, post-service treatment records do not reflect a diagnosis of PTSD.  A VA treatment record in November 2007 showed that the Veteran reported one tour in Vietnam, but noted no incidents of nightmares or disturbing thoughts.

As there is no competent evidence of an acquired psychiatric disability in service or   a psychosis within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  However, the Board finds the preponderance of the competent and credible evidence is against the claim.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In his November 2009 claim, the Veteran wrote that he had PTSD due to his  combat service in Vietnam.  Upon review of the Veteran's service personnel records, however, the evidence shows that the Veteran did not serve in Vietnam.  His overseas service occurred in Germany and Korea.  

The Board notes that this inconsistency is not of minor importance.  Inconsistencies   in the record weigh against the Veteran's credibility as to the assertion of stressors in service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board also notes that the Veteran's post-service treatment records show psychiatric disabilities due to events unrelated to service.  In February 2004, the Veteran reported a depressed mood for two months due to a fight with his girlfriend of two years.  In November 2007, the Veteran reported a history of depression for   the prior four to five years after losing his sister in 2001 and his mother two or three years prior.  He also reported a stalking charge around the time of his mother's death causing him additional stress.  In July 2009, the Veteran reported a verbally abusive and physically abusive father.  In August 2009, the Veteran reported a possibly abusive childhood that is considered contributory to his present interpersonal    distrust and distance.  

Moreover, the Veteran did not report that symptoms of his psychiatric disorder were related to service until he filed his current VA disability compensation claim.  The Board fined the statements provided while seeking treatment to be significantly more credible and probative than statements made for VA disability compensation purposes.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); see also Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

After the Veteran asserted that he had PTSD due to combat service in Vietnam, he then reported in July 2010 that he was on many patrols in the demilitarized zone (DMZ) in Korea, during which his patrols were fired upon by North Korean soldiers.  VA contacted the Veteran in August 2015 requesting specific details of the stressful incidents in service that resulted in his claimed PTSD, to include the dates for any firefights.  The Veteran did not respond to the August 2015 request.  .  The Veteran has not reported any specific incidents and has not limited the time period for any stressful incidents to permit verification or corroboration of those incidents.  The Board emphasizes that, "[t]he duty to assist in the development and adjudication of a claim is not a one way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, he cannot passively wait for it in     those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Upon review of the record, the Board finds the Veteran's assertions as to in-service events are simply not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  Here, the Veteran's initial stressor report of being in combat in Vietnam has been directly contradicted by his service personnel records showing no Vietnam service.  Once advised that his records showed no Vietnam service, he did not thereafter allege that his records were incorrect as to Vietnam service; rather, the Veteran then changed his stressor account to reflect events along the DMZ in Korea, although he provided no additional information as   to dates of such events when asked to do so.  Such raises a question as to his overall veracity in providing information.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  Moreover, while seeking treatment, he did not attribute psychiatric symptoms to service until contemporaneous to the filing of his claim for compensation.  

In sum, a psychiatric disorder was not shown in service or for many years thereafter and there is no competent and credible evidence that any in-service event occurred to support the claim.  Additionally, although the record reflects the Veteran has been diagnosed with a personality disorder, personality disorders are not disabilities for VA compensation purposes.  In this regard, while a character or personality disorder may be a psychiatric disorder, it is not a disability for which service connection may be granted.  See 38 C.F.R. § 3.303 (c) ("personality disorders . . . are not diseases or injuries within the meaning of applicable legislation"); 38 C.F.R. §§ 4.9, 4.127 ("personality disorders are not diseases or injuries for compensation purposes").  Finally, the record does not reflect that the Veteran has been diagnosed with PTSD.

Upon review of the evidence of record and for the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim of service connection for an acquired psychiatric disability.  As the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disability, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


